Citation Nr: 0717769	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left femur with mild atrophy 
and knee disability, other than degenerative arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  In this decision the RO increased the 
veteran's rating for his service-connected residuals 
fracture, left femur with mild atrophy and knee disability, 
from 10 to 20 percent disabling.  This matter was previously 
before the Board in February 2005 and May 2006 at which times 
it was remanded to the RO for additional development.  In 
January 2007, the RO assigned the veteran a separate, 10 
percent, rating for degenerative arthritis of the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Following the issuance of the most recent supplemental 
statement of the case (SSOC) in January 2007, the veteran 
submitted additional evidence to the RO.  This evidence was 
received in March 2007 which was within sixty days of the 
SSOC and was not accompanied by a written waiver of RO 
review.  However, in written argument in April 2007, the 
veteran's representative waived the veteran's right to have 
the additional evidence reviewed by the RO in the first 
instance.  See 38 C.F.R. § 20.1304(c).  

The additional evidence consists of a favorable determination 
dated in September 2006 from the Social Security 
Administration (SSA) awarding the veteran disability 
benefits, effective in June 2005, for disabilities that 
include degenerative joint disease in the right knee with a 
tear of the medial meniscus and a low back disability.  
Although the veteran is service connected for a left knee 
disability and not a right knee disability, there may be 
underlying medical records from SSA that pertain to and are 
relevant to his service-connected left knee disability.    

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA for the purpose of 
obtaining all medical records relied upon 
in conjunction with the veteran's claim 
and award of disability benefits.  Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.  After undertaking any additional 
development deemed necessary, the 
veteran's claims for increased ratings 
for his service-connected left femur and 
left knee disabilities should be 
readjudicated.  If the benefits sought 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond, before the case is returned 
to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

